This is an action brought by plaintiff to recover $2,331.33 from defendants upon an alleged oral *Page 333 
promise to pay for personal service and care rendered by her to one Thomas Stine. Defendants denied the promise and set up the statute of frauds as an affirmative defense. From a judgment entered on findings favorable to plaintiff, defendants appeal.
The following facts are either undisputed or are found in the testimony of the respondent: The appellant Rose Etsell is the mother of George Etsell. Stine was a business associate of Rose Etsell's deceased husband, and had been an intimate friend of the Etsell family for thirty-five years. Stine had no relatives. The Etsell family were his closest friends. He and Mrs. Etsell owned a valuable piece of property on First avenue south, in Seattle. Stine, in his early life, was engaged in railroad work. About 1906-1908, he sustained very severe injuries, which prevented him thereafter from following any occupation requiring any considerable physical activity. For many years, he worked as an elevator operator.
Early in the year of 1929, he became wholly incapacitated and went to the home of one Anderson, who cared for him for a short time. Stine, however, became dissatisfied with this arrangement and went to a small house of his own, where he lived alone until August 22, 1929. During this period, his condition became deplorable, owing to his inability to care for and control himself physically.
Respondent maintained a home or sanitarium for the care of invalid and aged people. Some ten days prior to August 22nd, George Etsell and his wife called on respondent to see if they could make arrangements with her to care for Stine. At that time, respondent agreed to take care of Stine for fifty dollars per month. It is not claimed that the Etsells themselves then undertook to pay anything for Stine's care. *Page 334 
Stine was brought to respondent's home on August 22nd. In the meantime, respondent learned from other sources that Stine was in a more helpless condition than he was represented to be by the Etsells. So she raised her price to sixty dollars per month, which amount Stine paid for the first month. Stine, however, objected so vigorously to paying that amount that respondent reduced the charge to fifty-five dollars per month. This amount Stine paid respondent until May or June, 1930, when, on respondent's demand, he paid seventy-five dollars a month until August, 1930. From then until Stine's death, December 8, 1930, respondent demanded and received from Stine one hundred dollars per month for his care.
After his death, respondent submitted a claim for $518 to the attorney in charge of the administration of Stine's estate. This claim was partly on account of damage to furniture, bedding and carpets; the rest was for the balance claimed to be due for care. This amount was computed on the basis of a monthly charge of one hundred dollars from August 22, 1929, to the date of Stine's death. The attorney advised respondent that the court would not allow the claim, so respondent did not press it.
Thereafter, under date of October 20, 1932, respondent mailed a bill for $435 to Mrs. Rose Etsell. With the bill was the following note:
"Mrs. Rose Etsell:
"Enclosed please find bill as you promised on phone after trial  also before his death. Hoping this finds you well leave Anne and I well                                    Respfuly LUCINDA REED."
This was the first demand for payment respondent ever made on any of the appellants.
Appellants having failed to pay the bill, respondent then brought this action for $2,331.33. There is included *Page 335 
in this amount some small items for damage to furniture, carpets and bedding. The rest is the balance claimed to be due for care at the rate of two hundred dollars per month for the whole time Stine was at respondent's house.
R.H. Collins, a witness on behalf of appellants, testified that he had been well acquainted with Mr. Stine for several years, and had represented him in connection with the care of some of Mr. Stine's property; and that he had been named as executor of Mr. Stine's will. He further testified that he had visited Mr. Stine at respondent's home, and that, on one occasion, after Mr. Stine had been with respondent a little while, respondent told the witness that she felt she was not receiving sufficient compensation, and that she wanted to raise her charge from fifty-five to seventy-five dollars per month. The matter was discussed with Mr. Stine, who asked the witness to take him back to Kirkland and establish him in the little house which he owned there. Mr. Collins testified that he told respondent that he thought she should have more money, and that possibly the difference might be made up out of the rentals which the witness was collecting from Mr. Stine's property. After Mr. Stine's death, Mr. Collins testified that he, under advice from the attorney for the estate, told respondent that the estate could compensate her for any damage which Mr. Stine had done to her property, but that no extra compensation for his care, board and lodging could be allowed.
Respondent testified that, the second time appellants came to see Stine at her house, which was during the first month he was there, she said she could not keep him for the amount that he was paying her; that, in order to induce her to keep him, George Etsell said: *Page 336 
"Well, we have been everywhere and tried to get him in, and we figured if we told you exactly how he was you would not take him.. . . We have been to the Kenney Home and many places, and we could not get him in unless he signed over all his property. . .. We will pay you well. . . . He won't pay you more, but we will pay you. . . . When everything is over we will settle up with you and we will do well by you, and we will settle when everything is over. . . . You just take care of Mr. Stine, and when we get his money we will pay you well."
Respondent testified that Mrs. Rose Etsell said:
"We will pay you . . . George and I . . . We know he is not paying enough. . . . So, if Mr. Stine does not pay you for his keep we will pay you . . . and we will pay you well."
Appellants denied having made any such statements.
As to her dealings with Mr. Stine, respondent testified that she filled out many of his checks for him to sign, and that she had several talks with him concerning the amount which she should receive from him each month; that, in May or June, 1930, she told him that he must pay seventy-five dollars a month or leave her establishment. In connection with these matters, she testified as follows:
"A. Well he said, he says, `I won't pay,' he says, `only this month.' Q. Just this month? A. And then when Etsells came I told them about it; a month before I raised it they knew I was going to raise the price. Q. You told the Etsells you were going to raise the price. A. Yes. In fact, I wanted them to take him. I would have been glad to get rid of him. It was almost unbearable. Q. And this conversation was a month before May or June, 1930. A. Yes. Q. And you said you would have to have seventy-five dollars a month then. A. Yes. Q. So when you came to make out that check that month for Mr. Stine to sign you filled in seventy five dollars a month. A. Yes. Q. Did you tell him he had to pay you that *Page 337 
much? A. Yes. Q. And what did he say? A. He wanted to leave. Q. And then finally he said he would pay it just one month. A. Yes. Q. What about the next month, June or July? A. He paid it. Q. He didn't argue with you? A. Well, he always argued. Even every payday he always argued, and he said `It surely isn't payday again.' He always argued that question. Always. Q. Did he argue the amount of the check? A. Yes. Q. What did he say about paying seventy-five dollars in June, 1930? A. Well, he paid. Q. He did pay it. A. Yes. Q. Then he paid seventy-five dollars a month for two months. A. Yes. Q. And you told him he had to pay you more money. A. Yes. Q. Tell us about the conversation in August when it was raised to one hundred dollars a month. A. There was no conversation, but I said the job was awful, something awful, and I was in hopes he would go away. Q. What did he say? A. He paid it. But, he grumbled about it. Q. Did he say he wanted to leave you? A. Yes. He was always talking about going back and staying over there for ten dollars a month."
In connection with her conversation with appellants, it will be noted that respondent testified that she told appellants that she had demanded more money, and that, a month before she raised her price, they knew that she was going to do so.
The trial court found that statements were made by the parties as testified to by respondent, and that they amounted to a direct and original promise on the part of appellants to pay respondent a reasonable amount for caring for Mr. Stine. Appellants denied making any statements in connection with Mr. Stine's care upon which any contract between them and respondent could be based. They admit, of course, discussing with respondent the matter of the amount which she should receive from Mr. Stine, but denied any promises on their part to the effect that they would compensate her for services rendered him. *Page 338 
It is evident, of course, that Mr. Stine was financially able to pay one hundred dollars a month for room, board and care, and that amount seems to have been the greatest amount demanded by respondent until long after Mr. Stine's death. Respondent admits much discussion and wrangling with Mr. Stine over what she was to receive for caring for him. After his death, she discussed with his executor the matter of further compensation, but, although she was informed that the estate could compensate her for property damaged, she took no steps to present any claim even on that account. Long afterwards, she made demand upon Rose Etsell for $435.
[1] Examination of the record convinces us that the evidence preponderates against the finding of the trial court to the effect that appellants agreed to pay respondent any sum whatever on account of Mr. Stine's care. It is doubtless true that one hundred dollars a month was a reasonable sum to be paid to anyone who would take care of the sick man, but the evidence does not support a finding to the effect that appellants ever agreed to pay respondent that or any other sum.
The view we take of this phase of the case renders it unnecessary to determine whether or not the evidence shows any lawful consideration for the alleged agreement between respondent and appellants; or whether, if such an agreement was made in the form contended for by respondent, the same was within the statute of frauds.
The judgment appealed from is reversed, with instructions to the trial court to dismiss the action.
TOLMAN, STEINERT, GERAGHTY, and BLAKE, JJ., concur. *Page 339